—Order, Supreme Court, Bronx County (Michael DeMarco, J.), entered on or about April 18, 2000, which, in an action for personal injuries sustained in a car accident in which the car operated by defendant was owned by a car rental company, granted defendant’s motion to vacate a default judgment against him, unanimously affirmed, without costs.
The car rental company’s insurer provides a reasonable excuse for the failure to timely appear. It explained that defendant was neither the renter nor an authorized driver of the car involved in the accident, and that it had no notice of the action until it received a copy of plaintiffs motion for a default judgment. A police report signed by plaintiff adequately discloses a meritorious defense tending to show some degree of fault on her part for the accident (see, Aloi v Firebird Frgt. Serv., 251 AD2d 608). Concur — Sullivan, P. J., Rosenberger, Tom, Andrias and Marlow, JJ.